Citation Nr: 1735490	
Decision Date: 08/26/17    Archive Date: 09/06/17

DOCKET NO.  12-30 761	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for right eye blindness due to VA surgery.
 
2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for diminished left eye visual acuity due to VA surgery.
 
3.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for skin conditions including psoriasis and rashes (also claimed as allergies) due to VA surgery.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 

WITNESS AT HEARING ON APPEAL
 
Appellant


ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 5, 1963 to December 10, 1964.  

In a December 1968 administrative decision, VA determined that his service from December 11, 1964 to June 7, 1965 was dishonorable for VA purposes.  Significantly, however, in light of Public Law 111-321 (The "Don't Ask, Don't Tell Repeal Act of 2010"), the Veteran may be eligible to have his discharge upgraded by the Air Force Board of Correction of Military Records.  See http://www.afpc.af.mil/Board-for-Correction-of-Military-Records/ for further information.   
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
 
The Veteran testified at an April 2017 videoconference hearing before the undersigned.  A copy of the transcript is of record.
 
The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a gastrointestinal disorder, to include diarrhea, secondary to VA surgery was raised in an October 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT
 
1.  The Veteran developed right eye blindness following October 2010 VA surgery, but the disorder is not as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

2.  Prior to his October 2010 VA surgery the appellant was provided informed consent; and an additional disability was not incurred or aggravated due to an event that was not reasonably foreseeable.
 
3.  The preponderance of the evidence establishes that the Veteran's diminished left eye visual acuity is not the result of VA hospital care, medical or surgical treatment, or examination.
 
4.  During the April 2017 videoconference hearing, the Veteran withdrew from appellate consideration the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for skin conditions including psoriasis and rashes (also claimed as allergies) due to eye surgery.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for compensation under 38 U.S.C.A. § 1151 for right eye blindness are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).
 
2.  The criteria for compensation under 38 U.S.C.A. § 1151 for left eye visual acuity are not met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. § 3.361.
 
3.  The criteria for withdrawal of the appeal of entitlement to compensation under 38 U.S.C.A. § 1151 for skin conditions including psoriasis and rashes (also claimed as allergies) due to eye surgery have been met.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.204, 20.1404.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
 
Relevant Laws and Regulations
 
Compensation under 38 U.S.C.A. § 1151 is granted for additional disability or death if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d).
 
The mere fact that the Veteran received care, treatment, or examination and has an additional disability or died does not establish actual causation.  Evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  38 C.F.R. § 3.361(c)(1). 
 
To determine whether the Veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based, to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).
 
To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).
 
The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107.  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.
 
In making any determination the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 
 
Analysis
 
In October 2010, the Veteran underwent a right eye trabeculectomy to treat glaucoma.  During the surgery, he became hypotensive under general anesthesia.  This led to an episode of ocular bleeding.  After the surgery, the Veteran reported right eye pain and physicians recommended right eye enucleation.  That procedure was performed in November 2010.  
 
The Veteran contends that his right eye  blindness and diminished left eye visual acuity are due to VA's negligence in performing the October 2010 surgery.
 

Right Eye
 
The Veteran meets the requirements of an additional disability for his right eye.  The preponderance of the evidence establishes that the Veteran had some vision in his right eye before the October 2010 surgery but lost all vision in that eye due to complications during that surgery.   
 
The remaining question, therefore, is whether there was negligence, or similar instance of fault on VA's part, or whether the additional disability was an event not reasonable foreseeable.  38 C.F.R. §§ 3.361 (c), (d).
 
Following a May 2012 VA examination and a review of the pertinent records a VA examiner found that the Veteran's ocular bleeding was more likely than not due to complications stemming from anesthesia and that he has no light perception in the right eye.  This vision loss was judged to be more likely than not due to the ocular bleed.  However, the examiner found that the Veteran's right eye blindness was not caused by carelessness, negligence, lack of skill, or similar incidences of fault on the part of the eye care personnel or anesthesia personnel.  The examiner found that the eye care provider gave the Veteran the appropriate level of care and that they could not have foreseen the complications resulting from the anesthesia.  
 
The Veteran has offered no competent medical opinion suggesting his right eye blindness was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or other fault related to VA treatment, or that his additional right eye disability was an event not reasonably foreseeable.  
 
Further, the Veteran has neither asserted, nor does the evidence show, that VA provided any treatment without his informed consent.  In fact, the consent form for the right eye surgery lists bleeding inside or outside the eye, low eye pressure, increased eye pressure, loss of eye, blindness, complications due to local anesthesia use around the eye and lids, and destruction of the optic nerve as known risks of the procedure.  
 
While the Veteran is competent to report symptoms such as pain, Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to determine whether his right eye blindness was the fault of VA or due to an event which was not reasonably foreseeable.  To offer such an opinion requires specialized knowledge of standards of eye surgery, risks of treatment, and frequency of side effects.  Further, the finding as to whether the additional disability was the result of an event that was not reasonably foreseeable is to be determined based upon what a reasonable health care provider would have considered to be an ordinary risk of the treatment provided.  The Veteran is not a health care provider and the record does not otherwise show that the appellant possesses the knowledge necessary to make these determinations.  As a result, the persuasive value of his lay assertions is low and the findings of the VA examiner are more probative than the Veteran's lay assertions.
 
Given these facts, the fact that the appellant was provided informed consent, and the absence of any competent evidence suggesting that VA care was careless, negligent, administered due a lack of proper skill, judgment error or like fault, the Board concludes that a preponderance of the evidence is against finding entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right eye blindness as a result of VA treatment.  The benefit-of-the doubt rule does not apply, and the claim is denied.
 
Left Eye
 
The Veteran does not meet the requirements of an additional ability for his left eye.  There is no evidence of any worsening of the Veteran's left eye after the October 2010 surgery.  The post-surgery treatment records indicate that only the right eye worsened.  In this regard, the May 2012 VA examiner evaluated the Veteran's left eye and found that he had moderate glaucoma and an inferior field defect that was more likely than not due to his glaucoma, not right eye surgery.  The VA examiner also found that the Veteran's left eye cataract was mildly disabling and less likely than not due to the eye surgery.  
 
The Board acknowledges the Veteran's lay statement that his left eye vision worsened after the October 2010 surgery, however, the appellant is not competent to determine whether any diminished left eye visual acuity is due to the eye surgery.  See Layno, 6 Vet. App. at 470.  The Veteran's assertion that his left eye became worse due to the eye surgery is also outweighed by the medical evidence of record.
 
Therefore, the evidence shows that there was no additional left eye disability incurred by the Veteran.  As such, the first element of 38 U.S.C.A. § 1151 has not been met, and the remaining criteria need not be discussed.

Given these facts, the Board concludes that a preponderance of the evidence is against entitlement to compensation under 38 U.S.C.A. § 1151 for diminished visual acuity of the left eye as a result of VA treatment.  The benefit-of-the doubt rule does not apply, and the claim is denied.
 
Skin Condition
 
A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).  
 
In an April 2017 videoconference hearing, the Veteran stated that he wished to withdraw his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for skin conditions including psoriasis and rashes (also claimed as allergies) due to eye surgery.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.  

 
ORDER
 
Entitlement to compensation under 38 U.S.C.A. § 1151 for right eye blindness due to VA surgery is denied.
 
Entitlement to compensation under 38 U.S.C.A. § 1151 for diminished left eye visual acuity due to VA surgery is denied.
 
The appeal concerning the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for skin conditions including psoriasis and rashes (also claimed as allergies) due to VA surgery is dismissed.
 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


